APPLICATION FOR REHEARING
.No 3338. Decided June 9, 1941
BY THE COURT:
On application for rehearing.
The appellant makes application for rehearing. The first portion of the motion is directed to a statement by the Court in its opinion, to the effect that the plaintiff gives a very concise and reasonable statement of why she did not discover the obstruction, stating that she had certain bundles in her hands and arms. Counsel sets out at considerable length the burdens then borne by plaintiff, among them, her purse, size unknown, a flower pot, pair of shoes, the pot and its enclosing paper making a package 18 inches long. The question was asked, “Well, those bundles did not interfere with looking straight ahead, did they?” “No, evidently I could see ahead, yes, sir.” Of course, the lady may very readily state that she could see ahead, but that does not necessarily place her in a position where she would be guilty of contributory negligence because she did not see *48a low, irregular break in the sidewalk, within a short distance of the edge, as disclosed by the photographs.
Criticism is made of the statement by the Court that special charge No. 4 was without error, counsel citing in support of his view Pitzer v Sears Roebuck & Company, Trumbull County, Ohio Law Rep., Feb. 3, 1941, wherein the Court holds that it was prejudicial error for the Court to give a special charge that as a matter of law a pedestrian had a right to assume that the sidewalk is free and clear of all obstructions, without adding the necessary qualification of absence of knowledge to the contrary. This court has been puzzled as to this criticism. If the plaintiff has a right to assume and you charge she can not assume unless there is a qualification of absence of knowledge to the contrary, there arises a confusion of language which, to say the least, is inaccurate.
To assume a thing is “to take for granted, or without proof; to suppose as a fact.” It is difficult to conceive how a person can take for granted or without proof or suppose as a fact a condition which must be qualified by absence of knowledge to the contrary. The moment a person has knowledge of facts to the contrary, all the mental process' which is the basis of an “assumption” passes out and the assumption is superseded by knowledge. Knowledge and assumption of the same facts can not exist at the same time. We are conscious of the fact that the Supreme Court in Swoboda v Brown, 129 Oh St 512, 8th Par. of the syllabus, has stated that one may assume rightfully the observation of the law “in the absence of notice or knowledge to the contrary”. This is repeated in the case of Blackford v Kaplan, 135 Oh St 268, wherein the Court states on page 71 that “a charge of the right to assume that every person will use the highway in a lawful manner, was incomplete in that it did not contain the words, ‘in the absence of notice or knowledge to the contrary’ ”. It seems to us idle to require such a charge where there ’ is not a particle of evidence that the woman had or should have had notice or knowledge of the existence of a break in the sidewalk.
Counsel has referred to the Pitzer case, and we find a statement by the court to the effect “whether plaintiff was negligent under the circumstances was a question for the jury, this court not being in accord with the claim of the defendant that the mere fact that the plaintiff failed to see the obstruction on the sidewalk in broad daylight would defeat her recovery. It was the province of the jury to determine under the particular circumstances shown by the evidence whether plaintiff acted as a reasonably prudent person would under the same or similar circumstances.” We prefer to adopt that paragraph of the Pitzer case as being a correct statement of the law, rather than the statement made in the 4th syllabus.
Counsel makes reference to Darst v The City of Columbus, 25 Abs 397. The decision is by this Court. The first syllabus is:
“A municipality is under obligation to provide sidewalks free from nuisance, and pedestrians have the right to assume that this obligation will be observed until they are definitely apprised that a contrary condition exists.”
There is nothing in this decision that conflicts with our present position, simply a statement that pedestrians have a right to make the assumption until they are definitely apprised that a contrary condition exists. The information that they acquire, of course, takes the place of their assumption. They have no right to assume a thing is true when they are informed to the contrary.
Motion for rehearing denied.
GEIGER, PJ., BARNES & HORNBECK, JJ., concur.